Case 5:20-cv-00741-SLP Document 1 Filed 07/28/20 Page 1 of 11




                                                  CIV-20-741-SLP
Case 5:20-cv-00741-SLP Document 1 Filed 07/28/20 Page 2 of 11
Case 5:20-cv-00741-SLP Document 1 Filed 07/28/20 Page 3 of 11
Case 5:20-cv-00741-SLP Document 1 Filed 07/28/20 Page 4 of 11
Case 5:20-cv-00741-SLP Document 1 Filed 07/28/20 Page 5 of 11
Case 5:20-cv-00741-SLP Document 1 Filed 07/28/20 Page 6 of 11
Case 5:20-cv-00741-SLP Document 1 Filed 07/28/20 Page 7 of 11
Case 5:20-cv-00741-SLP Document 1 Filed 07/28/20 Page 8 of 11
Case 5:20-cv-00741-SLP Document 1 Filed 07/28/20 Page 9 of 11
Case 5:20-cv-00741-SLP Document 1 Filed 07/28/20 Page 10 of 11
Case 5:20-cv-00741-SLP Document 1 Filed 07/28/20 Page 11 of 11
